Citation Nr: 1517098	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  09-32 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an initial compensable rating for service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from May 2000 to January 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, denied service connection for sinusitis; and established service connection for migraine headaches, evaluated as noncompensable (zero percent disabling) effective from January 17, 2008.

In March 2014, the Board, in part, remanded the current appellate claims for further development to include a VA medical examination.  Such an examination was accomplished in June 2014, and, as detailed below, the Board finds it is adequate for resolution of this case.  All other development directed by the Board's remand appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record reflects the Veteran's relevant symptomatology is due to her already service-connected rhinitis, and that she does not have chronic sinusitis.

2.  The competent and credible evidence of record reflects the Veteran's migraine headache symptomatology more nearly reflects the criteria of characteristic prostrating attacks averaging one in 2 months over the last several months.

3.  The competent and credible evidence of record does not reflect there were any distinctive period(s) where the Veteran's migraine headaches resulted in characteristic prostrating attacks occurring on an average of once a month over the last several months.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for sinusitis are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for an initial compensable rating of no more than 10 percent for migraine headaches are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The Board observes, however, that the Veteran's migraine headaches claim originates from a disagreement with the initial rating assigned after the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify regarding the migraine headaches claim is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

With respect to the sinusitis claim, the Board notes the Veteran was sent pre-adjudication notice as required by Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), via a September 2006 letter.  She was also sent additional notification via a  May 2011 letter (which also referred to her migraine headaches claim) followed by readjudication of the appeal by Supplemental Statements of the Case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters, in pertinent part, informed the Veteran of what was necessary to substantiate a service connection claim, the information and evidence used by VA to determine disability rating(s) and effective date(s), what information and evidence she must submit, and what information and evidence will be obtained by VA.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate her appellate claims and the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied for both the sinusitis and migraine headache claims.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of her claims, and nothing indicates she has identified the existence of any relevant evidence that has not been obtained or requested.  For example, she has not identified outstanding evidence showing she has chronic sinusitis as a result of her active service; or which documents symptoms of her service-connected migraine headaches that is not reflected by the evidence already of record.  The Board also notes that while she had previously requested a hearing in conjunction with this appeal, and such a hearing was scheduled for June 2013, she ultimately canceled that hearing request.  Moreover, she was accorded VA examinations in December 2007, June 2011, and June 2014, which, as detailed below, made relevant findings regarding the claimed disabilities.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No inaccuracies or prejudice is demonstrated with respect to these examination findings, nor has the Veteran indicated her migraine headaches have increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Analysis - Sinusitis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In this case, the Veteran essentially contends that she developed recurrent upper respiratory/sinus problems since 2000 while on active duty.  The Board also notes that there is evidence of in- and post-service medical treatment for such problems.  For example, her service treatment records show that she was seen for complaints of sinus congestion in March 2004 and March 2005 with diagnoses of upper respiratory infection.  Post-service, private medical records dated in May 2009 reflect she was treated for acute sinusitis and costochondritis (Tietze's syndrome) left sided chest wall pain secondary to coughing.  Later the same month, she was seen with complains of sinus pain and cold symptoms; the assessment was acute sinusitis, and acute bronchitis, resolving.  

Despite the foregoing, the Board finds that competent medical evidence is required to determine the cause of these complaints, to include whether they are due to chronic sinusitis.  This finding is further supported by the fact the Veteran is already service connected for rhinitis based upon these problems.  

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, her contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board further finds that the preponderance of the competent medical and other evidence of record reflects the Veteran's relevant symptomatology is due to her already service-connected rhinitis, and that she does not have chronic sinusitis.  For example, the December 2007 VA examination found no nasal obstruction or other impairment, and no sinusitis was detected.  Further, the examiner stated there was no pathology to render a diagnosis for the claimed sinusitis.  Private medical records dates in August 2008 noted complaints of recurrent nosebleeds, but no associated nasal congestion or sinus problems.  More recently, the June 2014 VA examiner diagnosed the Veteran's symptoms as allergic rhinitis; and explicitly stated there was no other sinus diagnosis.  The Board has already determined that these VA examinations are adequate to address the Veteran's claims.  Additionally, no competent medical evidence is of record which explicitly refutes the findings of the June 2014 VA examiner that the Veteran's sinus/upper respiratory problems are due to rhinitis and not chronic sinusitis.

In view of the foregoing, the Board finds that service connection has already been established for the Veteran's claimed symptomatology, albeit under a different diagnosis than the claimed sinusitis; and that the preponderance of the competent medical evidence is against a finding she has chronic sinusitis.  The Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Therefore, the preponderance of the evidence is against a grant of service connection for the claimed sinusitis.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.

Analysis - Headaches

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Code, a 0 percent disability rating is assigned for less frequent attacks than for a 10 percent rating.  A 10 percent disability evaluation is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Board observes that the evidence of record clearly reflects the Veteran has experienced recurrent headaches throughout the pendency of this case.  For example, at both the December 2007 and June 2011 VA examinations, she reported her headaches occurred, on average, 2 times per month; and lasted for about 3 hours.  However, for the purpose of determining the appropriate schedular rating the focus is on the extent such headaches constitute prostrating attack(s).

In determining whether the Veteran experiences the type and frequency of prostrating attacks of migraine headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (In which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Board observes that while the Veteran reported headaches on average 2 times per month in December 2007, it was also noted that she was able to do work at these times but required medication.  However, it was not explicitly stated that she did or did not experience prostrating attacks.  Similarly, the subsequent June 2011 VA examination noted she was usually able to function/perform daily activities during her headaches,  Nevertheless, she also indicated there were occasions when she could not function/perform daily activities, and required rest.  Finally, the more recent June 2014 VA examination noted she had not experienced a migraine headache since June 2013, but prior to that time she experienced prostrating attacks every 2 to 3 months.  This appears to be the only competent medical evidence which explicitly notes such attacks and the frequency thereof.  Although it was stated there had been no such attacks since June 2013, the Board reiterates the law mandates any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.

In view of the foregoing, the Board finds competent and credible evidence of record reflects the Veteran's migraine headache symptomatology more nearly reflects the criteria of characteristic prostrating attacks averaging one in 2 months over the last several months.  Therefore, she is entitled to at least a compensable rating of 10 percent under Diagnostic Code 8100.

The Board further finds that the competent and credible evidence of record does not reflect there were any distinctive period(s) where the Veteran's migraine headaches resulted in characteristic prostrating attacks occurring on an average of once a month over the last several months.  As already noted, the only competent medical evidence which appears to explicitly note prostrating attacks and the frequency thereof was the June 2014 VA examination which stated they occurred every 2 to 3 months prior to June 2013, and none since that time.  Nothing in the other evidence of record reflects she experienced greater frequency of such attacks.  Therefore, she is not entitled to a rating in excess of 10 percent for migraine headaches under Diagnostic Code 8100, to include an increased "staged" rating(s) pursuant to Fenderson, supra, and/or Hart, supra.

For these reasons, the Board finds the Veteran is entitled to an initial compensable rating of 10 percent for her service-connected migraine headaches; and that she does not meet or nearly approximate the criteria for a rating in excess thereof at any time during the pendency of this case.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
The Board notes that the aforementioned criteria of Diagnostic Code 8100 focus on whether a claimant experiences prostrating attacks, and the frequency thereof.  Implicit in this criteria is the determination that recurrent headaches that do not result in recurrent prostrating attacks of at least a certain regularity do not warrant a compensable rating regardless of other specific symptomatology.  As such, it appears the rating criteria are adequate to evaluate the Veteran's migraine headaches.  Further, the record does not reflect these headaches are manifested by other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the Veteran is already in receipt of a combined 100 percent schedular rating.  Moreover, it does not appear she has contended she is unemployable due solely to her service-connected migraine headaches.  The Board also reiterates that the December 2007 and June 2011 VA examinations indicated she was usually able to function during her headaches.  In addition, the June 2014 VA examiner found her headaches did not impact her ability to work.  Therefore, no further discussion of entitlement to a TDIU is warranted based on the facts of this case.  


ORDER

Service connection for sinusitis is denied.

An initial compensable rating of no more than 10 percent for migraine headaches is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


